Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 3/3/2022, and is a Final Office Action. Claims 1-8, 47-55 are pending in the application. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2022 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Objections
Claim 1 includes the limitation of “for said second booking based on said location information”; said location information could refer to either the first device location or second device location. Examiner suggests amending the claimed limitation, so that the claimed limitation  of “for said second booking based on said location information” clearly refers to the second device location information.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47, 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 47, 52 include the limitation of “the first and second resources are shareable by the first and second users”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 48-50 are rejected under 35 U.S.C. 103 as being unpatentable in view of Aitken (20190094884) in further view of Gao (20170153714).
	As per Claim 1, Aitken teaches:
	a fixed position device disposed in a fixed position relative to the object, said fixed position device including an antenna and configured to communicate wirelessly with a first portable device via a first communication link, said fixed position device configured to communicate wirelessly with a second portable device via a second communication link;  (at least para 7 – vehicle system [object] that includes an antenna. The vehicle antenna communicates wirelessly with remote computing devices over wireless connections [ first and second communication link] – at least para 53: “The vehicle 104 can include a communications system 136 configured to allow the vehicle computing system 102 (and its computing device(s)) to communicate with other computing devices. The vehicle computing system 102 can use the communications system 136 to communicate with the operations computing system 106 and/or one or 
	a locator processor configured to determine location information about the first portable device relative to the object, said locator processor configured to determine said location information about the first portable device based on a signal characteristic of communications wirelessly transmitted from the first portable device,  said locator processor configured to determine location information about the second portable device relative to the object, said locator processor configured to determine said location information about the second portable device based on a signal characteristic of communications wirelessly transmitted from the second portable device; (the processor represents a generic computing element that performs the claimed limitation. at least: abstract – determining location data associated with one or more user devices based at least in part on data received from the respective user device; the data from each user device is wirelessly transmitted from the respective portable device: at least para 53: “The vehicle 104 can include a communications system 136 configured to allow the vehicle computing system 102 (and its computing device(s)) to communicate with other computing devices. The vehicle computing system 102 can use the communications system 136 to communicate with the operations computing system 106 and/or one or more other remote computing device(s) over one or more networks (e.g., via one or more wireless signal connections).” The user devices include mobile devices – at least para 20 [portable devices]. The data includes location of a user device relative to the vehicle [object]- at least para 35: ‘ The vehicle computing system can triangulate the signal(s) from the respective devices to determine location data (e.g., location, heading, relative distance, etc.) associated with each respective device.’)
a controller disposed on the object, the controller being configured to authenticate an identity of the first portable device based on security information transmitted from the first portable device and received by an antenna disposed on the object;  (the controller represents a generic computing element 
	Gao further teaches:
	a booking processor configured to store a first booking between a first user and a first resource of the object, (the processor represents a generic computing element that performs the claimed limitation. a server [booking processor] that stores system data – at least para 40, wherein the system data includes user pickup requests [first resource of the object] – at least: abstract)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Aitken’s existing features, with Gao’s feature of a booking processor configured to store a first booking between a first user and a first resource of the object, to allow for the locating and identifying of potential passengers for pickup requests, as part of a rideshare platform – Gao, at least: abstract, para 12.
	Aitken in view of Gao further teach:
first user is checked-in for said first booking based on a) authentication of the identity of theApplicantDENSO International America, Inc. DENSO CORPORATIONAppl. No.16/545,542first portable device by the controller based on the security information received from the first portable device   ( Gao: at least: para 51, para 77, fig2 and associated text; verifying passenger information S230 is construed as authentication of the identity of the portable device based on security information received from the device; Enabling vehicle access S240, in fig2, is construed as determining the status of the user as checked-in)
and b) said location information being indicative that the first user is proximal to or at the first resource of  the object,     (Gao: at least para 81- ‘In one implementation of a preferred embodiment, S240 includes modifying vehicle behavior to enable vehicle access. For example, S240 may include moving the autonomous vehicle toward a potential passenger (or pickup location)’)
said booking processor configured to determine said status of the first user is checked-out for said first booking based on said location information about the first portable device being indicative that the first user is at a first position relative to the object;   (Gao: at least para 80-81- enabling vehicle access based on user location and authorization (S220 and S230 in fig2) is construed as the status of the user being checked-in; the other option, i.e. not enabling vehicle access is construed as the status of the user being checked-out.)
the booking processor configured to store a second booking between a second user and a second resource of the object, (the processor represents a generic computing element that performs the claimed limitation. Aitken teaches the following within a rideshare service -at least para 22, thus teaching second booking/second user/second resource:  a server [booking processor] that stores system data – at least para 40, wherein the system data includes user pickup requests [first resource of the object] – at least: abstract)
said booking processor configured to determine a status of the second user is checked-in for said second booking based on a) authentication of the identity of theApplicantDENSO International America, Inc. secondDENSO CORPORATIONAppl. No.16/545,542second portable device by the controller based on the security information received from the second portable device   ( Gao teaches the following within a rideshare environment – at least para 12, thus teaching second booking/second user/second resource: at least: para 51, para 77, fig2 and associated text; verifying passenger information S230 is construed as authentication of the identity of the portable device based on security information received from the device; Enabling vehicle access S240, in fig2, is construed as determining the status of the user as checked-in) and b) said location information about the second portable device being indicative that the second user is proximal to or at the second resource,     (Gao: at least para 81- ‘In one implementation of a preferred embodiment, S240 includes modifying vehicle behavior to enable vehicle access. For example, S240 may include moving the autonomous vehicle toward a potential passenger (or pickup location)’) , said booking processor configured to determine said status of the second user is checked-out for said second booking based on said location information being indicative that the second user is at a second position relative to the object;   (Gao: at least para 80-81- enabling vehicle access based on user location and authorization (S220 and S230 in fig2) is construed as the status of the user being checked-in; the other option, i.e. not enabling vehicle access is construed as the status of the user being checked-in.)
wherein the first and second resources of the object are utilized simultaneously by the first and second users, such that the first and second bookings overlap in time for the first and second resources of the object.    (Aitken teaches a transportation service that includes a rideshare service – at least para 22, thus teaching multiple users making requests and requesting rides with a rideshare vehicle; Gao teaches a rideshare platform, wherein multiple users make rideshare requests, requesting rides with a rideshare vehicle, wherein requests are associated with pickup locations: at least para 59)
	As per Claim 48, Aitken in view of Gao teach:
the first resource corresponds to a first transport location; the second resource corresponds to a second transport location different from the first transport location.  (Aitken teaches a transportation 
	As per Claim 49, Aitken in view of Gao teach:
the locator processor is operable to determine the first portable device is located proximal to or at the first transport location  (Aitken: The user devices include mobile devices – at least para 20 [portable devices]. The data includes location of a user device relative to the vehicle [object]- at least para 35: ‘ The vehicle computing system can triangulate the signal(s) from the respective devices to determine location data (e.g., location, heading, relative distance, etc.) associated with each respective device.’)
the locator processor is operable to determine the second portable device is located proximal to or at the second transport location.  (Aitken teaches a transportation service that includes a rideshare service – at least para 22, thus teaching multiple users making requests and requesting rides with a rideshare vehicle/multiple user devices. The user devices include mobile devices – at least para 20 [portable devices]. The data includes location of a user device relative to the vehicle [object]- at least para 35: ‘ The vehicle computing system can triangulate the signal(s) from the respective devices to determine location data (e.g., location, heading, relative distance, etc.) associated with each respective device.’)
	As per Claim 50, Aitken in view of Gao teach:
the booking processor is operable to determine the first user is checked-out based on the first position being different from the first transport location, and wherein the booking processor is operable to determine the second user is checked-out based on the second position being different from the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable in view of Aitken (20190094884) in further view of Gao (20170153714), in further view of Neill (20130046808).
	As per Claim 1, Neill further teaches:
	said booking processor includes a plurality of remotely distributed processors (at least: abstract)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Aitken’s existing features, combined with Gao’s existing features, with Neill’s feature of said booking processor includes a plurality of remotely distributed processors, to allow for the distributed processing to occur even when the processing devices are in use by corresponding remotely located consumer devices – Neill, abstract.
Aitken in view of Gao in view of Neill further teach:
said booking processor is configured to store booking data for one or more bookable events  (the processor represents a generic computing element that performs the claimed limitation. Gao teaches: a server [booking processor] that stores system data – at least para 40, wherein the system data includes user access requests [bookable events] – at least: abstract)
said booking processor is configured to store a booking associated with the first user for a set of bookable events that includes at least one of said bookable events, wherein said booking processor is configured to determine the first user has checked-in for at least one of said bookable events based on 
wherein said booking processor is configured to determine the first user has checked-out for at least one of said set of bookable events based on said location information determined by said locator processor.     (Gao: at least para 80-81- enabling vehicle access based on user location and authorization (S220 and S230 in fig2) is construed as the status of the user being checked-in; the other option, i.e. not enabling vehicle access is construed as the status of the user being checked-out.)

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable in view of Aitken (20190094884) in further view of Gao (20170153714), in further view of Brahme (20150254581).
	As per Claim 51, Brahme further teaches:
said booking processor is operable to generate and store the first booking between the first user and the first resource in response to a) authentication of the identity of the first portable device ApplicantDENSO International America, Inc. DENSO CORPORATION Appl. No.16/545,542 and b) said location information about the first portable device being indicative that the first user is proximal to or at the first resource; and said booking processor is operable to generate and store the second booking between the second user and the second resource in response to a) authentication of the identity of the second portable device and b) said location information about the second portable device being indicative that the second user is proximal to or at the second resource.    (rideshare system allowing multiple users to book trips, wherein each user is associated with a location [resource]- at least: 
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Aitken’s existing features, combined with Gao’s existing features, with Brahme’s feature of said booking processor is operable to generate and store the first booking between the first user and the first resource in response to a) authentication of the identity of the first portable device ApplicantDENSO International America, Inc. DENSO CORPORATION Appl. No.16/545,542 and b) said location information about the first portable device being indicative that the first user is proximal to or at the first resource; and said booking processor is operable to generate and store the second booking between the second user and the second resource in response to a) authentication of the identity of the second portable device and b) said location information about the second portable device being indicative that the second user is proximal to or at the second resource, to facilitate instant carpooling – Brahme, abstract.




 The prior art of record does not teach neither singly nor in combination the limitations of claims 5-8, 52-55.









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/19/2022